Citation Nr: 1730512	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-33 518	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than March 28, 2012, for the grant of service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from May 1959 to August 1970, and from February 1977 to July 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision. 

The Board notes that, although new evidence, to include some internal documents from the representative, was received after the July 2014 statement of the case (SOC), the evidence was submitted by the Veteran and does not require waiver of initial Agency of Original Jurisdiction (AOJ) consideration, as the Veteran's substantive appeal was received after February 2, 2013.  As such, the Board may proceed to adjudicate the claim as done below without prejudice to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2016).

The issue of entitlement to individual unemployability has been raised by the record in a September 2014 application, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action once again.  38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The first evidence of record indicating that the Veteran filed a claim for service connection for prostate cancer was received by VA on March 28, 2012.






CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2012, for the grant of service connection for prostate cancer have not been met.  See 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.400) were initially provided to the Veteran in the Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

In considering the pertinent evidence of record under the laws and regulations, the Board finds that March 28, 2012, is the correct date for the grant of service connection for prostate cancer.  While the Veteran has alleged that he is entitled to an effective prior to March 28, 2012, for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

In a March 28, 2012, Report of General Information, the Veteran indicated that he wished to file a claim for service connection for prostate cancer.  Service connection for prostate cancer, status post prostatectomy was granted in a November 28, 2012, rating decision, which assigned an effective date of March 28, 2012. 

The effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  In this case, the Board must conclude that an effective date earlier than March 28, 2012, the date of the Veteran's original claim for service connection for prostate cancer, is not warranted, as there is no record of a claim for service connection being submitted to VA prior to this date, to specifically include within 1 year of separation from service. 

In denying this claim, the Board has considered the Veteran's argument in his January 2013 notice of disagreement (NOD) that he submitted a VA Form 21-4138 dated September 23, 2010, requesting VA to consider as a new issue, prostate cancer.  He asserted that a transmittal receipt showed September 30, 2010, as the receipt date of this claim.  The Veteran contends that, therefore, the effective date for the grant of service connection for prostate cancer should be at least September 30, 2010.

The Board has reviewed the identified documents submitted along with his January 2013 NOD, to include the VA Form 21-4138 signed on September 23, 2010, and the September 30, 2010, transmittal document.  While the VA Form 21-4138 indicated that the Veteran wished to file a claim for service connection for prostate cancer, this document does not contain a stamp of receipt by the VA or a RO.  The Board notes that the accompanying transmittal receipt listed a receipt stamp date of September 30, 2010.  However, upon review, this receipt stamp indicates the date that the claim was received by his representative, the American Legion, not the VA.  Also, the Board acknowledges  that the representative has submitted internal documents entitled "VETERANS RECORD PRINTOUT" from the American Legion documenting transactions related to the Veteran.  While the Board acknowledges these internal documents which log transactions related to the Veteran's claim as recorded by the American Legion, these documents do not document that a claim was actually received by VA prior to March 28, 2012.  

In the June 2017 Informal Hearing Presentation, the representative specifically contended that, although VA did not receive the claim until April 20, 2012, this does not rebut the Veteran's contention that the claim was submitted in September 2010.  The representative argued that the absence of a VA date stamp on a document does not prove the department did not receive it.  Essentially, .the representative argued that the Veteran's original disability claim was lost or misplaced at the Oakland VA RO.    

While the Board is sympathetic to the Veteran's assertions that he wished to file a claim in September 2010 and attempted to do so via his representative, the evidence of record does not reflect that he submitted such a claim to VA.  Instead, he clearly submitted the claim to the American Legion.  A submission to a representative does not constitute a submission to VA.  It remains a claimant's responsibility to file a claim seeking VA benefits with VA.  While the representative suggests that the Veteran's original disability claim was lost or misplaced by the RO, there is no evidence to support this assertion.  Without evidence reflecting that the Veteran submitted a claim to VA, or his representative submitted a claim to VA on his behalf, prior to March 28, 2012, the Veteran's claim must be denied.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the Veteran filed his original application with VA for service connection on March 28, 2012, which was more than one year after his separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than March 28, 2012, for the grant of service connection for prostate cancer is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


